IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46035

STATE OF IDAHO,                                )
                                               )   Filed: February 13, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JAMES EDWARD WHITMORE,                         )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Order revoking probation         and    execution    of   previously    suspended
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       James Edward Whitmore pled guilty to manufacturing a controlled substance. I.C. § 37-
2732(a). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Whitmore to a unified term of five years, with a minimum period of confinement of
one year, but after a period of retained jurisdiction, suspended the sentence and placed Whitmore
on probation. Subsequently, Whitmore admitted to violating the terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence.
Whitmore appeals, arguing that, although he admitted to violating the terms of his probation, the


                                               1
district court abused its discretion by revoking his probation because probation was achieving its
rehabilitative objective while providing for protection of society.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d 1244,
1248 (2010). A decision to revoke probation will be disturbed on appeal only upon a showing
that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In
reviewing the propriety of a probation revocation, the focus of the inquiry is the conduct
underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho 618, 621,
288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the record
before the trial court relevant to the revocation of probation issues which are properly made part
of the record on appeal. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion in revoking probation or in ordering execution of
Whitmore’s sentence.      Therefore, the order revoking probation and directing execution of
Whitmore’s previously suspended sentence is affirmed.




                                                 2